Electronically Filed
                                                      Supreme Court
                                                      SCWC-11-0000609
                                                      21-NOV-2013
                                                      01:02 PM



                          SCWC-11-0000609

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee,

                                vs.

                           RINSON PALIC,

            also known as JOHNNY NENA and JOHNNY NEHA,

                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-11-0000609; CR. NO. 02-1-2327)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ


 of Certiorari, filed on October 13, 2013, is hereby rejected. 


           DATED: Honolulu, Hawai'i, November 21, 2013.


  Harrison L. Kiehm,               /s/ Mark E. Recktenwald

  for petitioner

                                   /s/ Paula A. Nakayama

  Stephen K. Tsushima,

  for respondent                   /s/ Simeon R. Acoba, Jr.


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack